In a claim to recover damages for false imprisonment and malicious prosecution, the claimant appeals from an order of the Court of Claims (Lengyel, J.), entered March 7, 1989, which granted the defendant’s motion to dismiss the claim.
Ordered that the order is affirmed, with costs.
The Court of Claims properly dismissed the claim. The claim for false imprisonment was untimely under both Court of Claims Act § 10 (3-b) and CPLR 215 (3), and the tolling provision of CPLR 215 (8) is not applicable to save the claim (see, Kaplan v State of New York, 152 AD2d 417). The claim for malicious prosecution was also properly dismissed (see, Boose v City of Rochester, 71 AD2d 59; see also, Fisher v State of New York, 10 NY2d 60, 61; Whitmore v State of New York, 55 AD2d 745, 746). Brown, J. P., Rosenblatt, Miller and Ritter, JJ., concur.